     Case 2:21-cv-12504-CCC-MF Document 21 Filed 06/18/21 Page 1 of 1 PageID: 8
                                                                                  Geoffrey W. Castello
                                                                                  Kelley Drye & Warren LLP
                                                                                  One Jefferson Road, 2nd Floor
                                                                                  Parsippany, NJ 07054

                                                                                  Tel: (973) 503-5922
                                                                                  Fax: (973) 503-5950
                                                                                  gcastello@kelleydrye.com


June 18, 2021

Via ECF

Magistrate Judge Mark Falk
Martin Luther King Jr. Courthouse
50 Walnut Street
Newark, New Jersey 07101

       Re:      Kelly v. Gerber Products Company
                No. 2:21-cv-12504-CCC-MF

Your Honor:

        We represent defendant Gerber Products Company (“Gerber”) in the above-referenced action.
Pursuant to the Consolidation Order entered by Your Honor on May 21, 2021 (In Re: Gerber Products
Company Baby Food Litigation, Master File No. 2:21-cv-01977-CCC-MF, Dkt. No. 40) (attached hereto
as Exhibit A) “any other class action arising out of the same or similar operative facts now pending or
hereafter filed in, removed to, or transferred to this District shall be consolidated pursuant to Fed. R. Civ.
P. 42(a) (hereafter the “Consolidated Action).”

       On June 10, 2021, the U.S. District Court for the Southern District of Florida transferred Kelly v.
Gerber Products Company, No. 2:21-cv-12504 (D.N.J.), to the District of New Jersey “to be consolidated
with Case No. 2:21-cv-01977-CCC-MF.” (Dkt. No. 17). The Kelly Action was assigned to Your Honor
and Judge Cecchi on June 14, 2021 and arises out of the same operative facts as the Consolidated Action.

        We write to respectfully request Your Honor consolidate the Kelly Action with the Consolidated
Action, and order that the deadlines applicable to the consolidated “Related Actions” apply to the Kelly
Action in accordance with the Consolidation Order (including that “Gerber need not file a response to the
[Kelly] complaint [] and instead shall answer, move or otherwise respond to any Consolidated Complaint
no later than sixty (60) days following service of a Consolidated Complaint”). (See Ex. A, ¶ 5.)

Respectfully submitted,

/s/ Geoffrey W. Castello
Geoffrey W. Castello

cc: All counsel of record (via email)
